Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed September 27, 2012, upon his conviction of robbery in the first degree (three counts), upon a jury verdict, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed by the same court (Knipel, J.) on April 6, 2000.
Ordered that the resentence is affirmed.
Inasmuch as the defendant had not yet completed serving his originally imposed sentences of imprisonment when he was resentenced, his resentencing to terms including the statutorily required periods of postrelease supervision did not violate the double jeopardy and due process clauses of the United States Constitution (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Harrison, 112 AD3d 967 [2013]; People v Hernandez, 110 AD3d 918, 919 [2013]).
Mastro, J.E, Hall, Lott, Austin and Duffy, JJ., concur.